ATTORNEY GENERAL OF TEXAS
                                             GREG        ABBOTT




                                                  April 30, 2009



Mr. Robert Scott, Commissioner                        Opinion No. GA-0712
Texas Education Agency
1701 North Congress Avenue                            Re: Authority of the board of trustees of the Dallas
Austin, Texas 78701-1494                              Independent School District to change the length of its
                                                      members' terms after December 31, 2007
                                                      (RQ-0770-GA)

Dear Commissioner Scott:

        The members of the board of trustees of the Dallas Independent School District (the "DISD")
previously served three-year terms of office.' On November 20, 2008, the DISD board of trustees
adopted Resolution 58737, which established four-year terms for its members? You ask about the
authority of the DISD board to change the length of its members' terms after December 31,2007. See
Request Letter at 2.

      In 2007, the Eightieth Legislature adopted an amendment to section 11.059 of the Education
Code. That amendment, codified as subsection (e), provides:

                           (e) Not later than December 31, 2007, the board of trustees
                  may adopt a resolution changing the length of the terms of its trustees.
                  The resolution must provide for a term of either three or four years and
                  specifY the manner in which the transition from the length of the
                  former term to the modified term is made. The transition must begin
                  with the first regular election for trustees that occurs after January I,
                  2008, and a trustee who serves on that date shall serve the remainder
                  of that term. This subsection expires January 1,2013.

TEX. EDuc. CODE ANN. § 11.059(e) (Vernon Supp. 2008) (emphasis added); Act of April 13, 2007,
80th Leg., R.S., ch. 17, § 1,2007 Tex. Gen. Laws 14, 15. By its plain terms, subsection (e) permitted




         IBrieffromRolando L. Rios, on behalf of the Dallas Independent School District, at I (Jan. 26, 2009) (on file
with the Opinion Committee)

        'See Request Letter (Exhibit A at 2) (available at http://www.texasattomeygeneral.gov).
Mr. Robert Scott - Page 2                    (GA-0712)



a board of trustees to adopt a resolution to change the length of the terms of its trustees, but only if the
change was made no later than December 31,2007.'

         On the other hand, the DISD is currently governed by section 11.065 of the Education Code,
as a district whose "central administrative office is located in a county with a population of more than
two million" and one whose "student enrollment is more than 125,000 and less than 200,000." TEX.
EDUC. CODE ANN. § 11.065(a) (Vernon 2006). That section, adopted in 2003,' provides that
"[s]ections 11.059(a) and (b) do not apply to the board of trustees" of such a school district. Id.
Although section 11.065(a) of the Education Code exempts the DISD from the application of section
11.059(a) and (b), section 11.065 does not provide an exemption for subsection (e).

        In construing a statute, our objective, like that of the courts, is to determine and give effect to
the Legislature's intent. Leland v. Brandal, 257 S.W.3d 204,206 (Tex. 2008). When the text of "a
statute's language is clear and unambiguous, it is inappropriate to resort to rules of construction or
extrinsic aids to construe the language." City of Rockwall v. Hughes, 246 S.W.3d 621, 626 (Tex.
2008). If a statute's language is clear and unambiguous, its plain meaning must prevail. McIntyre v.
Ramirez, 109 S.W.3d 741, 745 (Tex. 2003). Under the plain meaning of section 11.059(e) of the
Education Code, the board of trustees of the DISD was specifically authorized to change the length of
their terms, so long as they did so by December 31, 2007. No statutory authorization exists for
changes in term lengths after that date.'

         Moreover, subsection (d) of section 11.065 provides:

                            Notwithstanding Chapter 171, Acts of the 50th Legislature,
                  Regular Session, 1947 (Article 2783d, Vernon's Texas Civil Statutes),
                  to the extent consistent with this section, the board of trustees of a
                  school district described by Subsection (a) may adopt rules necessary
                  to govern the term, election, and residency requirements of members
                  of the board that may be adopted under general law by any other school
                  district.

TEX. EDUC. CODE ANN. § 11.065(d) (Vernon 2006). A 1981 special law amending article 2783d
established the term ofa member of the DISD board at three years. See Act of Feb. 16, 1981, 67th
Leg., R.S., ch. 6,1981 Tex. Gen. Laws 7,7-8. Although the DISD board was authorized by section




         'To our knowledge the board of trustees of the DISD never asked an authorized requestor to seek an attorney
general opinion on this issue. However, "[aIt the request of a [DISD1trustee," the Commissioner of the Texas Education
Agency submitted the Request Letter on December 3, 2008. Request Letter at I (emphasis added).

        'Renumbered from section 11.064, Education Code, by Act of May 24, 2005, 79th Leg., R.S., ch. 728, §
23.001(10),2005 Tex. Gen. Laws 2188, 2314.

         'Section 11.059(e) expires on January I, 2013. As a result, changes in term length could be made after that date.
Mr. Robert Scott - Page 3                   (GA-0712)



11.065(d) to change the length of its members' terms prior to December 31, 2007, the enactment of
section 11.059(e) removed the option of doing so after that date.'

     We conclude that the DISD board of trustees was not authorized to change the length of its
members' terms of office after December 31, 2007.




         'We note that House Bill 13 87, currently pending in the Eighty-fIrst Legislature, would add subsection (e) to
section 11.065. That provision would require the DISD board of trustees to order "an election in the district to approve
any rule adopted by the district under Subsection (d)." Tex. H.B. 1387, 8lst Leg., R.S. (2009).
Mr. Robert Scott - Page 4           (GA-0712)



                                      SUMMARY

                       The board of trustees of the Dallas Independent School
               District was authorized to change the length of its members' terms of



                                                                                a.'    -
               office until December 31, 2007, but not thereafter.


                                                     Ve~}rulY yours,
                                                     ~/~                         / ..~
                                                 "..                    ;,.t'
                                                #~   .              •

                                           /"                 ../
                                       v             GREG ABOTT
                                                     Attorney General of Texas


ANDREW WEBER
First Assistant Attorney General

JONATHAN K. FRELS
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

. Rick Gilpin
  Assistant Attorney General, Opinion Committee